Citation Nr: 1045718	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-27 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a foot disorder.

2.  Entitlement to a disability rating in excess of 20 percent 
for service-connected complex tear of the right knee posterior 
horn and body of the medial meniscus.

3.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1991 to July 
1992.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in September 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The issues of entitlement to service connection for a foot 
disorder and entitlement to an increased rating for service-
connected complex tear of the right knee posterior horn and body 
of the medial meniscus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is evidence that the veteran experiences episodes of 
depression, anxiety, and irritability.

CONCLUSIONS OF LAW

A rating of 30 percent for service-connected mood disorder has 
been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.3, 4.74.126, 4.130, Diagnostic Code 9435 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the increased rating claim for a mood disorder, 
the September 2006 rating decision granted the Veteran's claim of 
entitlement to service connection for a mood disorder, therefore 
this claim is now substantiated.  As such, the Veteran filing an 
appeal to this determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been substantiated; thereby rendering section 5103(a) 
notice no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further notice 
is required for the initial higher rating for a mood disorder and 
the Board finds no evidence of prejudicial error in proceeding 
with final appellate consideration of the Veteran's claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, VA 
treatment records, private treatment records and a VA examination 
report dated in August 2006.

The August 2006 VA examination report reflects that the examiner 
conducted a review of the Veteran's claims file in addition to 
obtaining oral history and an evaluation of the Veteran with 
respect to his mood disorder.  The examiner documented the 
claimed symptoms and the effect those symptoms have on his 
occupational functioning and daily activities.  Accordingly, the 
Board concludes that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(VA must ensure that any VA examination undertaken during an 
appeal is adequate for rating purposes).  

Additionally, the claims file contains the Veteran's statements 
in support of his claim.  The Veteran has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence that has not been obtained.  The record also presents no 
basis for further development to create any additional evidence 
to be considered in connection with the matter currently under 
consideration.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action. 

II.  Merits of the Claim for an Increased Rating	
  
Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2010).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  When the evidence is in relative equipoise, the 
veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  38 C.F.R. § 4.126 (2010).  

The Veteran's service-connected mood disorder is presently 
assigned a 10 percent rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9435 (2010).  Mood disorder is rated pursuant to the General 
Rating Formula for Mental Disorders.  Id.  Under these rating 
criteria, a 10 percent rating is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or symptoms 
controlled by continuous medication.

A 30 percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9435.  

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  The use of such terminology 
permits consideration of items listed as well as other symptoms 
and contemplates the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall level 
of functioning.  The GAF Scale is to be rated with respect only 
to psychological, social, and occupational functioning.  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994 (DSM-IV) at 44.  GAF scores range from 1-100 with 
the higher numbers representing higher levels of functioning.  A 
GAF score between 41 and 50 indicate serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
A score between 61 and 70 reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupation, or school functioning (e.g., occasional truancy or 
theft within the household), but generally functioning pretty 
well with some meaningful relationships.

The medical evidence of record consists of a VA examination 
report dated in August 2006 and a private psychiatric assessment 
dated in January 2006.  In addition, the Veteran provided lay 
statements with respect to his symptoms of a mood disorder.  

The evidence of record shows that the Veteran's mood disorder has 
had an effect on occupational functioning.  The Board notes that 
in the past, the Veteran appeared to have difficulty handling a 
job.  See January 2006 psychiatric assessment.  However, during 
the appeal period, the Veteran's mood disorder did not have a 
significant effect on occupational functioning.  The January 2006 
psychiatric assessment report reveals that the Veteran was able 
to work part-time and he was pursuing a degree.  The August 2006 
VA examination report documented that the Veteran was a senior at 
North Carolina Central and he was attending school full-time.  
The Veteran indicated that he had not missed any school due to 
psychiatric difficulties.  In addition, the Veteran reported that 
he currently had an internship with the Department of Veterans 
Affairs.  

The psychiatrist in January 2006 determined that the Veteran has 
continued to be a motivated man, but he had been struggling with 
keeping up with day to day activities.  The August 2006 VA 
examination reveals that the Veteran was able to dress himself, 
feed himself and attend his own toilet needs.  He indicated that 
he did not do any chores inside or outside of the house.  He was 
married and this was his first marriage.  The Veteran reported 
that he has three children and he is close to them.  The record 
shows that the Veteran has a few friends and not a lot of 
recreational and leisure pursuits.  He likes to be by himself.  
The Veteran reads and he will sometimes ride around in his car.  
He also attends church.  

The January 2006 psychiatric assessment report reveals that the 
Veteran had problems dealing with the fact that he was medically 
discharged from the military.  The psychiatrist noted that the 
Veteran felt inadequate and a failure, which had a big impact on 
his self-esteem.  The psychiatrist indicated that the Veteran had 
symptoms of depression and anxiety.  He also had difficulty 
sleeping.  The Veteran had a rebellious attitude and had a poor 
adjustment with his situation.  During the August 2006 VA 
examination, the Veteran reported he had impaired sleep, due to 
the discomfort in his right knee.  He also indicates that he was 
"a bit anxious."  The Veteran reported that he is short-
tempered and irritable.  In addition, he is sad and cries on 
occasion.  He also stated he did not have much interest and 
energy.  The August 2006 VA examiner noted that the Veteran's 
mood was a bit tense.  However, his affect was appropriate.  
There was no impairment of thought processes or communications.  
The Veteran did not have any delusions, hallucinations, ideas of 
reference or suspiciousness.  He was oriented times three.  The 
Veteran did not have loosened associations or flight of ideas.  
There were no bizarre motor movements or tics.  The VA examiner 
determined that the Veteran's memory, both remote and recent, 
appeared to be good.  Insight, judgment and intellectual capacity 
was adequate.  The Veteran did not have any homicidal or suicidal 
ideation or intent.  

The Board notes that the Veteran's assigned GAF scores from the 
August 2006 VA examiner and the January 2006 VA examiner were 
significantly different.  The VA examiner in August 2006 assigned 
the Veteran a GAF score of 62 and the private psychiatrist 
assigned the Veteran a GAF score of 45.  A GAF score between 61 
and 70 shows some mild symptoms or some difficulty in social or 
occupational functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  In contrast, a 
GAF score between 41 and 50 indicate serious symptoms or serious 
impairment in social functioning.  The Board recognizes that 
while a GAF score may be indicative of a certain level of 
occupational impairment, it is only one factor in determining the 
Veteran's degree of disability.  See Bowling v. Principi, 15 Vet. 
App. 1, 14 (2001).   It is apparent that the Veteran does not 
meet all the criteria for the 30 percent evaluation.  The 
symptoms, however, that are documented, especially in the context 
of the widely varying GAF scores, probably justify an overall 
assessment that is more than mild.

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2009).  An 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected mood disorder is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
mood disorder with the established criteria found in the rating 
schedule for a mental disorder shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  The evidence does not show that his mood 
disorder has caused marked interference with employment, 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the regular schedular standards for rating 
such disability.  Under these circumstances, and in the absence 
of factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

Entitlement to a disability rating of 30 percent for the service-
connected mood disorder is granted.


REMAND

After a review of the record, the Board has determined that 
further development is necessary before the Board can adjudicate 
the remaining issues on appeal.  

In the October 2006 notice of disagreement, the Veteran indicated 
that he received treatment for his bilateral foot disorder from 
Dr. T. F. B.  A review of the record shows that the treatment 
records from this physician are not associated with the record 
and the RO has not attempted to obtain these records.  VA has a 
duty to assist the veteran in obtaining relevant records, 
including private treatment records, that the Veteran has 
adequately idenitified.  38 U.S.C.A. § 5103A(c).  VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the veteran's claim for a benefit under 
a law administered by VA.  38 U.S.C.A. § 5103A.  Thus, the Board 
finds that a remand is necessary to attempt to obtain these 
records.

The Board observes that the Veteran was provided with a VA 
examination in May 2006 to evaluate his right knee disorder.  
However, the medical evidence of record show that in February 
2007 the Veteran had right knee arthroscopy with arthroscopy-
aided partial meniscectomy. The surgery indicates that the 
Veteran's right knee had become worse after the last evaluation.  
In addition, in a February 2007 statement, the Veteran asserted 
that his knee disorder has become worse over time.  The Veteran's 
right knee was not reevaluated by a VA examiner after the 
February 2007 arthroscopy.  The U.S. Court of Appeals for 
Veterans Claims has held that "[w]here the veteran claims a 
disability is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state of 
the condition, the VA must provide a new examination."  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992).  Thus, the Board finds 
that the Veteran should be provided with a new examination 
regarding his service-connected complex tear of the right knee 
posterior horn and body of the medial meniscus.

Accordingly, the case is REMANDED for the following action:

1.	The RO should take appropriate steps to 
contact the Veteran and to elicit from the 
Veteran the appropriate information, and 
if required, the consent to obtain the 
treatment records of Dr. T.F.B. with 
respect to the Veteran's foot disorder.  
After securing the appropriate consent 
from the Veteran, VA should attempt to 
obtain any such treatment records that 
have not previously been associated with 
the Veteran's VA claims folder.  

2.	The Veteran should be provided with a VA 
examination to determine nature and 
current level of severity of his 
service-connected complex tear of the 
right knee posterior horn and body of 
the medial meniscus.  All indicated 
tests and studies should be accomplished 
and the examiner should provide a 
complete rationale for all opinions 
expressed.  The claims file must be made 
available to the examiner. 

3.	Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claims 
of entitlement to service connection for a 
foot disorder and entitlement an increased 
rating for service-connected complex tear 
of the right knee posterior horn and body 
of the medial meniscus, based on a review 
of the entire evidentiary record.  If the 
benefit sought on appeal remains denied, 
the RO should provide the Veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


